t c memo united_states tax_court michael balice petitioner v commissioner of internal revenue respondent docket no 15016-04l filed date michael balice pro_se kathleen k raup for respondent memorandum opinion chiechi judge this case is before the court on respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in metuchen new jersey at the time he filed the petition in this case petitioner and marion balice ms balice jointly filed a federal_income_tax tax_return for the taxable_year return in the return petitioner and ms balice reported inter alia total income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure and tax withheld of dollar_figure and claimed an overpayment_of_tax of dollar_figure and a refund of tax of dollar_figure on date respondent issued to petitioner and ms balice a notice_of_deficiency notice with respect to their taxable_year which they received in that notice respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 a on the tax of ms balice and petitioner for that year in the respective amounts of dollar_figure and dollar_figure petitioner2 did not file a petition in the court with respect to the notice relating to his taxable_year on date respondent assessed petitioner’s tax as well as an accuracy-related_penalty under sec_6662 and interest as provided by law for his taxable_year we 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2this case involves only petitioner and not ms balice for convenience we shall hereinafter refer only to petitioner and not to petitioner and ms balice shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability for on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to his taxable_year on date in response to the notice of tax_lien petitioner filed a request for a collection_due_process_hearing petitioner’s request for an appeals_office hearing and requested a hearing with respondent’s appeals_office appeals_office petitioner’s request for an appeals_office hearing contained statements contentions arguments and requests that the court finds to be frivolous and or groundless by letter dated date an appeals officer with respondent’s appeals_office appeals officer informed petitioner 3petitioner did not use form request for a collection_due_process_hearing 4petitioner’s request for an appeals_office hearing contained statements contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the respective appeals_office hearing requests filed under sec_6320 and or sec_6330 with the internal_revenue_service by certain other taxpayers who commenced proceedings in the court see eg guerrier v commissioner tcmemo_2002_3 that he had scheduled a telephonic appeals_office hearing with petitioner on date pincite a m with respect to the notice of tax_lien scheduled appeals_office hearing on date the day before the scheduled appeals_office hearing petitioner and petitioner’s authorized representative telephoned the appeals officer date telephone call on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under section and or notice_of_determination the notice stated in pertinent part based on the available facts compliance followed the applicable procedures and the issuance of the notice_of_federal_tax_lien was proper and appropriate an attachment to the notice_of_determination stated in pertinent part summary and recommendation collection due process--lien you submitted a timely request for a collection_due_process_hearing under sec_6320 in response to a notice_of_federal_tax_lien filing against a individual income_tax_liability for the year ending letter notice_of_federal_tax_lien filing was issued by the compliance division of the cherry hill new jersey field_office on date form request for a collection_due_process_hearing was received by compliance on date summary of issues you have raised no specific issues other than frivolous and groundless arguments brief background your liability is the result of an audit deficiency as a result of an audit it was determined that an additional tax was due to omitted income related to what was determined to be an abusive trust your account was subsequently assigned to compliance for collection of the unpaid tax attempts were made by compliance to resolve your liability as one of its subsequent case actions compliance filed a notice_of_federal_tax_lien you responded by submitting a request for a collection_due_process_hearing compliance forwarded your case file along with all supporting documentation to the newark new jersey office of appeals for consideration where your hearing request was assigned to a settlement officer who had no previous involvement with your account requirement of law and administrative procedures law sec_6321 provides for a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand a review of your account transcript indicates that notice_and_demand for payment was made on the amount due for the year ending and the obligation remained unpaid sec_6320 provides that the internal_revenue_service will notify a taxpayer of the filing of a notice of lien and of the right to a hearing before the internal_revenue_service office of appeals with respect to the filing of a notice_of_federal_tax_lien such notification was given to you by compliance by the issuance of letter by certified mail return receipt requested on date in accordance with sec_6330 you were given the opportunity to raise any relevant issue relating to the unpaid tax or the notice_of_federal_tax_lien at a telephone held on date a review of your account transcript indicates that the assessment was made on the applicable collection_due_process_notice period in accordance with sec_6201 relevant issues presented by the taxpayer you have raised no specific issues other than frivolous and groundless arguments on date a telephone conference was held with your representative yourself and the settlement office in attendance at that conference your representative continued to raise frivolous arguments and was advised that those arguments would not be considered within the context of the collection_due_process_hearing in addition in accordance with sec_6330 you are prohibited from disputing the underlying liability within the context of a collection_due_process_hearing because you had a prior opportunity to do so which you did not avail yourself of upon the completion of your audit a statutory_notice_of_deficiency was issued which remained unanswered at the same conference you stated that you would like to file an amended income_tax return and was advised to file such return through the philadelphia service_center or through the office of appeals a date of date was established to submit the return as of the date of this letter you have not submitted any information to assist in resolving your account does the proposed collection action balance the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary the proposed lien action balanced the need for the efficient collection_of_taxes and is no more intrusive than necessary based on a review of the case activity records and case transcripts the proposed lien action was necessary in order to protect the government’s interest notice_and_demand was given and the liability remained unpaid determination based on the facts of the case the collection action taken was proper and appropriate compliance followed the applicable law and administrative procedures it is recommended that your account be reassigned to the compliance for further collection action reproduced literally in response to the notice_of_determination petitioner filed a petition with the court the petition contained statements contentions arguments and requests that the court finds to be frivolous and or groundless discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir although not altogether clear petitioner may be taking the position that the court should deny respondent’s motion because there is a genuine issue of material fact viz whether the date telephone call constituted petitioner’s appeals_office hearing under sec_6320 petitioner contends that it did not and that the court should remand this case to the appeal sec_5the frivolous and or groundless statements contentions arguments and requests in petitioner’s petition are similar to the frivolous and or groundless statements contentions arguments and requests in the respective petitions filed with the court by certain other taxpayers see eg copeland v commissioner tcmemo_2003_46 office for a hearing under that section respondent disagrees on both points we need not resolve the issue of whether the date telephone call constituted an appeals_office hearing under sec_6320 we conclude that that issue is not material to our determining whether to grant respondent’s motion throughout the period starting at least as early as petitioner’s filing with respondent petitioner’s request for an appeals_office hearing and ending with his filing with the court petitioner’s response to respondent’s motion petitioner’s response petitioner has made statements contentions arguments and requests that the court finds to be frivolous and or groundless we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for a hearing under sec_6320 see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determination to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability for see id we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to the notice_of_deficiency that respondent issued to him relating to his taxable_year where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of the internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year although respondent does not ask the court to impose a penalty on petitioner under sec_6673 we now consider sua sponte whether the court should impose a penalty on petitioner under that section sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless although we shall not impose a penalty under sec_6673 on petitioner in the instant case we caution him that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding in this court primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of petitioner’s statements contentions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered 6we shall however address one of petitioner’s arguments in petitioner’s response petitioner argues in petitioner’s response that the appeals officer did not provide him with the summary record of assessment with respect to petitioner’s unpaid liability for respondent is not required to provide petitioner with the summary record of assessment see 3_f3d_1297 9th cir 118_tc_365 n affd 329_f3d_1224 11th cir while not altogether clear petitioner may also be arguing that respondent’s collection action with respect to petitioner’s taxable_year may not be valid because he did not receive certain documentation to which he is entitled under sec_6203 and sec_301_6203-1 proced admin regs on the record before us we reject any such argument on date respondent issued to petitioner a notice of tax_lien the third page of the notice of tax_lien set forth inter alia petitioner’s name the date of assessment the character of the liability assessed the taxable_period and the total of the amounts assessed we conclude that petitioner received the documentation to which he is entitled under sec_6203 and sec_301_6203-1 proced admin regs see roberts v commissioner supra
